Exhibit EXECUTION VERSION MORTGAGE LOAN PURCHASE AGREEMENT among EVANGELICAL CHRISTIAN CREDIT UNION, as Seller, and MINISTRY PARTNERS FUNDING, LLC, as Purchaser Dated as of October 30, 2007 TABLE OF CONTENTS Page Article I DEFINITIONS 1 Section 1.01. Certain Defined Terms 4 Section 1.02. Computation of Time Periods 4 Section 1.03. References to Agreements, Etc 4 Section 1.04. Capitalized Terms Incorporated by Reference to the Loan Agreement 4 Article II SALES AND PURCHASES; SETTLEMENTS 4 Section 2.01. General Terms 4 Section 2.02. Purchase Price 5 Section 2.03. Transfers and Assignments 5 Section 2.04. Protection of the Purchaser’s Ownership of the Purchased Assets 5 Section 2.05. Mortgage Files 5 Section 2.06. Document Defects; Repurchase of Ineligible Mortgage Loans 9 Section 2.07. Pledge by Purchaser 11 Article III REPRESENTATIONS AND WARRANTIES 11 Section 3.01. Representations and Warranties of the Seller 11 Article IV CONDITIONS PRECEDENT 15 Section 4.01. Conditions to Closing Date 15 Section 4.02. Conditions to Purchase of Mortgage Loans 15 Article V COVENANTS 16 Section 5.01. Covenants 16 Section 5.02. Negative Covenants of the Seller 19 Article VI TERMINATION 20 Section 6.01. Term 20 Section 6.02. Effect of Termination 20 Article VII INDEMNIFICATION 20 Section 7.01. Indemnification 20 Section 7.02. Procedures for Indemnification 22 Section 7.03. Other Costs and Expenses 22 Article VIII MISCELLANEOUS 22 Section 8.01. Waivers; Amendments 22 Section 8.02. Notices 22 Section 8.03. Governing Law; Submission to Jurisdiction; Integration 23 Section 8.04. Severability; Counterparts, Waiver of Setoff 23 Section 8.05. Assignments 23 Section 8.06. Confidentiality 23 Section 8.07. No Petition 24 Section 8.08. WAIVER OF JURY TRIAL 24 Section 8.09. Payments Set Aside 24 Section 8.10. No Implied Waiver; Cumulative Remedies 25 Section 8.11. No Discharge 25 Section 8.12. No Recourse 25 Section 8.13. Supplemental Conveyance 25 ii EXHIBITS Exhibit A Form of Supplemental Conveyance iii MORTGAGE LOAN PURCHASE AGREEMENT THIS MORTGAGE LOAN PURCHASE AGREEMENT dated as of October 30, 2007 (as amended, supplemented or otherwise modified from time to time, this “Agreement”), is among EVANGELICAL CHRISTIAN CREDIT UNION, a California state chartered credit union, as seller (the “Seller”) and Ministry Partners Funding, LLC, a Delaware limited liability company, as purchaser (the “Purchaser”). R E C I T A L S : WHEREAS, the Seller desires to transfer from time to time its entire right, title and interest in certain mortgage loans and related assets, and the Purchaser desires to acquire such right, title and interest in such eligible mortgage loans and related assets, subject to the terms and conditions of this Agreement; WHEREAS, it is contemplated that the Purchased Mortgage Loans purchased hereunder will be pledged by the Purchaser to the Agent for the benefit of the Secured Parties; WHEREAS, the Seller agrees that all representations, warranties, covenants and agreements made by the Seller herein with respect to the Purchased Mortgage Loans shall also be for the benefit of the Agent for the benefit of the Secured Parties; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, and for good and sufficient consideration, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01. Certain Defined Terms.As used in this Agreement, the following terms shall have the following meanings: “Agreement” shall have the meaning set forth in the preamble hereto. “Cut-off Date” shall mean, (i) with respect to the Purchased Mortgage Loans sold on the Initial Purchase Date, the close of business on September 30, 2007 and (ii) with respect to Purchased Mortgage Loans sold on a subsequent Purchase Date, the close of business onthe last day of the calendar month immediately preceding such Purchase Date or such other date agreed to by the Seller and the Purchaser in connection with any Supplemental Conveyance. “Deficiency” shall mean as of any date and with respect to any Mortgage File and Mortgage Loan related thereto (i) the failure of any one or more of the documents, instruments or agreements contained therein to appear on their face to be fully executed or to correspond substantively to the information on the related Mortgage Loan Schedule; (ii) any one or more of the documents, instruments or agreements contained therein are mutilated, materially damaged, torn or otherwise physically altered; (iii) the absence from a Mortgage File of any document, instrument or agreement required to be contained therein as of such date, or (iv)any discrepancies between the information set forth in the Mortgage Loan Schedule with respect to such Mortgage Loan and the information set forth in the Mortgage File. "Deleted Mortgage Loan" shall mean a Mortgage Loan that is repurchased from the Purchaser pursuant to the terms hereof and is replaced by one or more Qualifying Substitute Mortgage Loans. “Excluded Taxes” shall have the meaning set forth in Section7.02 hereof. “Financial Asset” shall have the meaning specified in Section 8-102(a)(9) of the Relevant
